Citation Nr: 1640626	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  14-28 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure. 

2.  Entitlement to service connection for heart disease, to include as due to herbicide exposure.

3.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

4.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

5.  Entitlement to service connection for a thyroid condition, to include as due to herbicide exposure.

REPRESENTATION

Appellant represented by:	George J. Singley, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from       a March 2012 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2014 the Veteran testified at a hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.

The record indicates that there are outstanding VA and private treatment records.  An August 17, 2011 VA treatment record indicated that the Veteran had a follow up appointment scheduled at the Fort Dix VA Outpatient Clinic on February 13, 2012. 
Nevertheless, treatment records subsequent to August 17, 2011 have not been associated with the claims file.  Additionally, while treatment records from Dr. Conti and Dr. Biester were obtained in March 2011, the Veteran provided another VA Form 21-4142 in August 2011 authorizing VA to obtain updated records from these providers.  Subsequently, VA did not request or otherwise obtained updated records from these providers.  Also, the record indicates that the Veteran received treatment for his prostate cancer and heart condition from Penn Presbyterian Medical Center and Cooper Medical Center; however, treatment records from   these providers have not been requested or otherwise obtained.  Accordingly, on remand all outstanding VA treatment records must be associated with the claims file and reasonable efforts must be made to obtain all outstanding relevant treatment records.  

There may be outstanding, relevant service personnel records as well.  The Veteran asserts that his current disabilities are the result of direct exposure to herbicides during his service in Korea.  Specifically, he asserts that he maintained and cleaned helicopters used to spray tactical herbicides and that he delivered supplies to troops in the Korean demilitarized zone (DMZ) who were building the DMZ perimeter fence.  To date, VA has been unable to verify the Veteran's reports of direct herbicide exposure.  Nevertheless, the service personnel records associated with   the claims file appear incomplete and do not contain certain documents such as the Veteran's performance evaluation reports.  As such records could corroborate the Veteran's assertions that his duties involved direct herbicide exposure, on remand efforts must be made through official sources to obtain any outstanding service personnel records, including but not limited to the Veteran's performance evaluation reports. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records for the Veteran dated from August 17, 2011 to present and associate them with the claims file.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for the disabilities on appeal, including Dr. Conti, Dr. Biester, Cardiovascular Associates of Delaware Valley - The Heart House, Penn Presbyterian Medical Center, and Cooper Medical Center.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Take appropriate steps to obtain any outstanding service personnel records through official sources.  In the event that it is determined that no additional records are available, determine whether further efforts to obtain such records would be futile and advise the Veteran of the unavailability of additional personnel records. 

4.  After completing the requested actions and any additional action warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to respond thereto.  The case    should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United  States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




